Exhibit 10.1

EMPLOYMENT AND SEVERANCE AGREEMENT

This Employment and Severance Agreement (the “Agreement”) is entered into this
1st day of January, 2006, by and between AGCO CORPORATION, a Delaware
corporation (the “Company”), and Robert B. Crain (the “Executive”).

WITNESSETH:

In consideration of the mutual covenants and agreements hereinafter set forth,
the Company and the Executive do hereby agree as follows:

1. EMPLOYMENT.

(a) The Company hereby employs the Executive, and the Executive hereby agrees to
serve the Company, upon the terms and conditions set forth in this Agreement.

(b) The employment term shall commence on January 1, 2006, and shall continue in
effect until terminated in accordance with Section 5 or any other provision of
the Agreement.

2. POSITION AND DUTIES.

The Executive shall serve as an Executive Officer of the Company and shall
perform such duties and responsibilities as may from time to time be prescribed
by the Company’s board of directors (the “Board”), provided that such duties and
responsibilities are consistent with the Executive’s position. The Executive
shall perform and discharge faithfully, diligently and to the best of his
ability such duties and responsibilities and shall devote all of his working
time and efforts to the business and affairs of the Company and its affiliates.

3. COMPENSATION.

(a) BASE SALARY. The Company shall pay to the Executive an annual base salary
(“Base Salary”) of $250,000 (two hundred fifty thousand dollars) payable in
equal semi-monthly installments throughout the term of such employment subject
to Section 5 hereof (except that the first and last semi-monthly installments
may be prorated, if necessary) and subject to applicable tax and payroll
deductions. The Company shall consider increases in the Executive’s Base Salary
annually, and any such increase in salary implemented by the Company shall
become the Executive’s Base Salary for purposes of this Agreement.

(b) INCENTIVE COMPENSATION. Provided Executive has duly performed his
obligations pursuant to this Agreement, the Executive shall be entitled to
participate in the Management Incentive Compensation Plan and the Long-Term
Incentive Plan that is implemented by the Company.

(c) SUPPLEMENTAL EMPLOYEE RETIREMENT PROGRAM. During

the term of this Agreement, the Executive shall be entitled to participate in
the AGCO Corporation Supplemental Executive Retirement Plan (“SERP”).

(d) OTHER BENEFITS. During the term of this Agreement, the Executive shall be
entitled to participate in the employee benefit plans and arrangements which are
available to senior executive officers of the Company, including, without
limitation, group health and life insurance, pension and savings, and the Senior
Management Employment Policy.

(e) FRINGE BENEFITS. The Company shall pay or reimburse the Executive for all
reasonable and necessary expenses incurred by him in connection with his duties
hereunder, upon submission by the Executive to the Company of such written
evidence of such expenses as the Company may require. Throughout the term of
this Agreement, the Company will provide the Executive with the use of a vehicle
for purposes within the scope of his employment and shall pay all expenses for
fuel, maintenance and insurance in connection with such use of the automobile.
The Company further agrees that the Executive shall be entitled to four
(4) weeks of vacation in any year of the term of employment hereunder, subject
to the terms of the Company’s vacation policy.

4. RESTRICTIVE COVENANTS

(a) ACKNOWLEDGMENTS. The Executive acknowledges that as an Executive Officer of
the Company (i) he frequently will be exposed to certain “Trade Secrets” and
“Confidential Information” of the Company (as those terms are defined in
Subsection 4(b)), (ii) his responsibilities on behalf of the Company will extend
to all geographical areas where the Company is doing business, and (iii) any
competitive activity on his part during the term of his employment and for a
reasonable period thereafter would necessarily involve his use of the Company’s
Trade Secrets and Confidential Information and, therefore, would unfairly
threaten the Company’s legitimate business interests, including its substantial
investment in the proprietary aspects of its business and the goodwill
associated with its customer base. Moreover, the Executive acknowledges that, in
the event of the termination of his employment with the Company, he would have
sufficient skills to find alternative, commensurate work in his field of
expertise that would not involve a violation of any of the provisions of this
Section 4. Therefore, the Executive acknowledges and agrees that it is
reasonable for the Company to require him to abide by the covenants set forth in
this Section 4. The parties acknowledge and agree that if the nature of the
Executive’s responsibilities for or on behalf of the Company and the
geographical areas in which the Executive must fulfill them materially change,
the parties will execute appropriate amendments to the scope of the covenants in
this Section 4.

(b) DEFINTIONS.

(i) “Business of Company” means designing, manufacturing, marketing, and
distributing agricultural equipment.

(ii) “Material Contact” as used in the non-solicitation provision below means
personal contact or the supervision of the efforts of those who have personal
contact with an existing or potential Customer or Vendor in an effort to further
or create a business relationship between the Company and such existing or
potential Customer or Vendor.

(iii) “Confidential Information” means information about the Company, its
Executives, and Customers which is not generally known outside of the Company,
which the Executive learns of in connection with the Executive’s employment with
the Company, and which would be useful to competitors of the Company or
potentially harmful to the Company’s reputation. Confidential Information
includes, but is not limited to: (1) business and employment policies, marketing
methods and the targets of those methods, finances, business plans, promotional
materials and price lists; (2) the terms upon which the Company hires employees
and provides services to its Customers; (3) the nature, origin, composition and
development of the Company’s products and services; and (4) the manner in which
the Company provides products and services to its Customers.

(iv) “Trade Secrets” means Confidential Information which meets the additional
requirements of the Georgia Trade Secrets Act.

(v) “Territory” means those countries and areas as more particularly set forth
on Exhibit A attached hereto.

(c) COVENANT OF CONFIDENTIALITY. During the term of this Agreement, the
Executive agrees only to use and disclose Confidential Information in connection
with his duties hereunder and to otherwise maintain the secrecy of the same. The
Executive agrees that for a period of five years following the cessation of his
employment for any reason, he shall not directly or indirectly divulge or make
use of any Confidential Information or Trade Secrets of the Company without
prior written consent of the Company. The Executive further agrees that if he is
questioned about information subject to this Agreement by anyone not authorized
to receive such information, he will promptly notify the Chairman of the Board.
This Agreement does not limit the remedies available under common or statutory
law, which may impose longer duties of non-disclosure. The Executive will
immediately notify the Chairman of the Board if he receives any subpoenas which
could require the disclosure of Confidential Information, so that the Company
may take whatever actions it deems necessary to protect its interests.

(d) COVENANT OF NON-COMPETITION. The Executive agrees that while employed by the
Company and for a period of twenty-four (24) months following the cessation of
his employment for any reason, he will not compete with the Business of Company
by performing services of the same or similar type as those he performed for the
Company as an employee, contractor, consultant, officer, director or agent for
any person or entity engaged in the Business of Company. Likewise, the Executive
will not perform activities of the type which in the ordinary course of business
would involve the utilization of Confidential Information or Trade Secrets
protected from disclosure by Section 4 (c) of this Agreement. This paragraph
restricts competition only within the Territory.

(e) COVENANT OF NON-SOLICITATION. The Executive agrees that while employed by
the Company and for a period of twenty-four (24) months following the cessation
of his employment for any reason, he will not directly or indirectly solicit or
attempt to solicit any business in competition with the Business of Company from
any of the Customers with whom the Executive had Material Contact within the
last 18 months of his employment with the Company. The Executive further agrees
that for a period of twenty-four (24) months following the cessation of his
employment, he will not directly or indirectly solicit or attempt to solicit any
Vendors of the Company with whom he had Material Contact during the last
18 months of his employment with the Company to provide services to any person
or entity which competes with the Business of Company.

(f) COVENANT OF NON-RECRUITMENT. The Executive agrees that while employed by the
Company and for a period of twenty-four (24) months following the cessation of
his employment for any reason, he will not directly or indirectly solicit or
attempt to solicit any other employee of the Company for the purpose of
encouraging, enticing, or causing said employee to voluntarily terminate
employment with the Company.

(g) COVENANT TO RETURN PROPERTY AND INFORMATION. The Executive agrees to return
all of the Company’s property within seven (7) days following the cessation of
his employment for any reason. Such property includes, but is not limited to,
the original and any copy (regardless of the manner in which it is recorded) of
all information provided by the Company to the Executive, or which the Executive
has developed or collected in the scope of his employment with the Company, as
well as all Company-issued equipment, supplies, accessories, vehicles, keys,
instruments, tools, devices, computers, cell phones, pagers, materials,
documents, plans, records, notebooks, drawings, or papers.

(h) ASSIGNMENT OF WORK PRODUCT AND INVENTIONS. The Executive hereby assigns and
grants to the Company (and will upon request take any actions needed to formally
assign and grant to the Company and/or obtain patents, trademark registrations
or copyrights belonging to the Company) the sole and exclusive ownership of any
and all inventions, information, reports, computer software or programs,
writings, technical information or work product collected or developed by the
Executive, alone or with others, during the term of the Executive’s employment.
This duty applies whether or not the forgoing inventions or information are made
or prepared in the course of employment with the Company, so long as such
inventions or information relate to the Business of Company and have been
developed in whole or in part during the term of the Executive’s employment. The
Executive agrees to advise the Company in writing of each invention that
Executive, alone or with others, makes or conceives during the term of
Executive’s employment. Inventions which the Executive developed before the
Executive came to work for the Company, if any, are as follows:      .

(i) REMEDIES FOR VIOLATION OF RESTRICTIVE COVENANTS. The Executive acknowledges
that the Company would suffer irreparable harm if the Executive fails to comply
with the foregoing, and that the Company would be entitled to any appropriate
relief, including money damages, injunctive and other equitable relief and
attorneys’ fees. The Executive agrees that the pendency of any claim whatsoever
against the Company shall not constitute a defense to the enforcement of this
Noncompetition Agreement by the Company.

(j) SEVERABILITY. In the event that any one or more of the provisions of these
restrictive covenants shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in these restrictive covenants shall be held to be
excessively broad as to duration, activity or subject, the parties authorize the
Court in which such action is pending to modify said covenants and enforce them
to the extent that the Court deems reasonable.

5. TERMINATION.

(a) DEATH. This Agreement shall terminate upon the death of the Executive,
provided, however, that for purposes of the payment of Base Salary to the
Executive, the death of the Executive shall be deemed to have occurred ninety
(90) days from the last day of the month in which the death of the Executive
shall have occurred.

(b) DISABILITY. Executive’s employment and all obligations of the Company
hereunder shall terminate upon a finding that the Executive is disabled under
the Company’s group long term disability plan.

(c) CAUSE. The Company may terminate the Executive’s employment hereunder for
Cause by giving written Notice of Termination to the Executive. For the purposes
of this Agreement, the Company shall have “Cause” to terminate the Executive’s
employment hereunder upon: (i) the conviction of Executive of, or the entry of a
plea of guilty, first offender probation before judgment, or nolo contendere by
Executive to, any felony; (ii) fraud, misappropriation or embezzlement by
Executive; (iii) Executive’s willful failure or gross negligence in the
performance of his assigned duties for the Company, which failure or negligence
continues for more than or was not remedied within thirty (30) calendar days
following Executive’s receipt of written notice of such willful failure or gross
negligence; (iv) Executive’s failure to follow reasonable and lawful directives
of the Board or his breach of his fiduciary duty to the Company, which failure
is not remedied within thirty (30) calendar days following Executive’s receipt
of written notice of such failure; (v) any act or omission of Executive that has
a demonstrated and material adverse impact on the Company’s business or
reputation for honesty and fair dealing, other than an act or failure to act by
Executive in good faith and without reason to believe that such act or failure
to act would adversely impact on the Company’s business or reputation for
honesty and fair dealing; or (vi) the breach by Executive of any material term
of this Agreement, which breach continues for more than or was not remedied
within thirty (30) calendar days following Executive’s receipt of written notice
of such breach.

(d) WITHOUT CAUSE; GOOD REASON.



  (i)   The Company may terminate the Executive’s employment hereunder without
Cause, by giving written Notice of Termination (as defined in Section 5(e)) to
the Executive.



  (ii)   The Executive may terminate his employment hereunder, by giving written
Notice of Termination to the Company. For the purposes of this Agreement, the
Executive shall have “Good Reason” to terminate his employment hereunder upon
(a) a substantial reduction in the Executive’s aggregate Base Salary and annual
incentive compensation taken as a whole, excluding any reductions caused by the
performance of the Company or the Executive, including but not limited to, the
failure by the Executive to achieve performance targets established from time to
time by the Board and/or under the Long Term Incentive Plan or from below budget
performance by the Company, or (b) the Company’s failure to make payments of
Base Pay and incentive compensation, but only upon notice of such failure given
by the Executive and the subsequent failure of the Company to cure the
non-payment within thirty (30) days of such notice.

(e) NOTICE OF TERMINATION. Any termination by the Company pursuant to the
Subsections (b), (c) or (d)(i) above or by the Executive pursuant to Subsection
(d)(ii) above, shall be communicated by written Notice of Termination from the
party issuing such notice to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision of this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such termination. A date of termination specified in the Notice of
Termination shall not be dated earlier than ninety (90) days from the date such
Notice is delivered or mailed to the applicable party.

(f) OBLIGATION TO PAY. Except upon termination for Cause and voluntary
termination by the Executive without Good Reason, and further subject to
Section 6 below, the Company shall pay the compensation specified in this
Subsection 5(f) to the Executive for the period specified in this Subsection
5(f), continue life insurance benefits during the remainder of the applicable
period, including the Severance Period set forth in this Subsection 5(f), and
pay Executive 18 months of COBRA premiums to continue group health coverage. If
the Executive’s employment shall be terminated by reason of death, the estate of
the Executive shall be paid all sums otherwise payable to the Executive through
the end of the third month after the month in which the death of the Executive
occurred, including all bonus or other incentive benefits accrued or accruable
to the Executive through the end of the month in which the death of the
Executive occurred and the Company shall have no further obligations to the
Executive under this Agreement. If the Executive’s employment is terminated by
reason of disability as determined under the Company’s long term disability
plan, the Executive or the person charged with legal responsibility for the
Executive’s estate shall be paid all sums otherwise payable to the Executive,
including the bonus and other benefits accrued or accruable to the Executive,
through the date of disability, and the Company shall have no further
obligations to the Executive under this Agreement. If the Executive’s employment
shall be terminated for Cause, the Company shall pay the Executive his Base
Salary through the date of termination specified in the Notice of Termination
and the Company shall have no further obligations to the Executive under this
Agreement. . If the Executive’s employment shall be terminated by the Company
without Cause or by the Executive for Good Reason, the Company shall
(x) continue to pay the Executive the Base Salary (at the rate in effect on the
date of such termination) for a period of one (1) year beginning six months
after the date of such termination (such one (1) year period being referred to
hereinafter as the “Severance Period”) at such intervals as the same would have
been paid had the Executive remained in the active service of the Company, and
(y) pay the Executive a pro rata portion of the bonus or other incentive
benefits to which the Executive would have been entitled for the year of
termination had the Executive remained employed for the entire year, which
incentive compensation shall be payable at the time incentive compensation is
payable generally under the applicable incentive plans; provided, however, that
notwithstanding the foregoing, the Executive shall not be entitled to any
severance payments upon and after reaching age 65 . The Executive shall have no
further right to receive any other compensation, benefits or perquisites after
the date of termination of employment except as determined under the terms of
the employee benefit plans or programs of the Company or under applicable law.



  6.   CONDITIONS APPLICABLE TO SEVERANCE PERIOD; MITIGATION OF DAMAGES

(a) If during the Severance Period, the Executive breaches his obligations under
Section 4 above, the Company may, upon written notice to the Executive,
terminate the Severance Period and cease to make any further payments or provide
any benefits described in Subsection 5(f).

(b) Although the Executive shall not be required to mitigate the amount of any
payment provided for in Subsection 5(f) by seeking other employment, any such
payments shall be reduced by any amounts which the Executive receives or is
entitled to receive from another employer with respect to the Severance Period.
The Executive shall promptly notify the Company in writing in the event that
other employment is obtained during the Severance Period.

7. NOTICES. For the purpose of this Agreement, notices and all other
communications to either party hereunder provided for in the Agreement shall be
in writing and shall be deemed to have been duly given when delivered in person
or mailed by certified first-class mail, postage prepaid, addressed:

in the case of the Company to:

AGCO Corporation

4205 River Green Parkway

Duluth, Georgia 30096

Attention: Stephen Lupton

in the case of the Executive to:

or to such other address as either party shall designate by giving written
notice of such change to the other party.



  8.   ARBITRATION. Any claim, controversy, or dispute arising between the
parties

with respect to this Agreement, to the maximum extent allowed by applicable law,
shall be submitted to and resolved by binding arbitration. The arbitration shall
be conducted pursuant to the terms of the Federal Arbitration Act and (except as
otherwise specified herein) the Commercial Arbitration Rules of the American
Arbitration Association in effect at the time the arbitration is commenced. The
venue for the arbitration shall be the Atlanta, Georgia offices of the American
Arbitration Association. Either party may notify the other party at any time of
the existence of an arbitrable controversy by delivery in person or by certified
mail of a Notice of Arbitrable Controversy. Upon receipt of such a Notice, the
parties shall attempt in good faith to resolve their differences within fifteen
(15) days after the receipt of such Notice. Notice to the Company and the
Executive shall be sent to the addresses specified in Section 7 above. If the
dispute cannot be resolved within the fifteen (15) day period, either party may
file a written Demand for Arbitration with the American Arbitration
Association’s Atlanta, Georgia Regional Office, and shall send a copy of the
Demand for Arbitration to the other party. The arbitration shall be conducted
before a panel of three (3) arbitrators. The arbitrators shall be selected as
follows: (a) The party filing the Demand for Arbitration shall simultaneously
specify his or its arbitrator, giving the name, address and telephone number of
said arbitrator; (b) The party receiving such notice shall notify the party
demanding the arbitration of his or its arbitrator, giving the name, address and
telephone number of the arbitrator within five (5) days of the receipt of such
Demand for Arbitration; (c) A neutral person shall be selected through the
American Arbitration Association’s arbitrator selection procedures to serve as
the third arbitrator. The arbitrator designated by any party need not be
neutral. In the event that any person fails or refuses timely to name his
arbitrator within the time specified in this Section 8, the American Arbitration
Association shall (immediately upon notice from the other party) appoint an
arbitrator. The arbitrators thus constituted shall promptly meet, select a
chairperson, fix the time, date(s), and place of the hearing, and notify the
parties. To the extent practical, the arbitrators shall schedule the hearing to
commence within sixty (60) days after the arbitrators have been impaneled. A
majority of the panel shall render an award within ten (10) days of the
completion of the hearing, which award may include an award of interest, legal
fees and costs of arbitration. The panel of arbitrators shall promptly transmit
an executed copy of the award to the respective parties. The award of the
arbitrators shall be final, binding and conclusive upon the parties hereto. Each
party shall have the right to have the award enforced by any court of competent
jurisdiction.

Executive initials: RBC Company initials: SDL

9. NO WAIVER. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is approved by the
Board and agreed to in a writing signed by the Executive and such officer as may
be specifically authorized by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provisions or conditions of this Agreement
at the same or at any prior or subsequent time.

10. SUCCESSORS AND ASSIGNS. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company and the Executive’s rights under this Agreement shall
inure to the benefit of and be binding upon his heirs and executors. Neither
this Agreement or any rights or obligations of the Executive herein shall be
transferable or assignable by the Executive.

11. VALIDITY. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. The
parties intend for each of the covenants contained in Section 4 to be severable
from one another.

12. SURVIVAL. The provisions of Section 4 hereof shall survive the termination
of Executive’s employment and shall be binding upon the Executive’s personal or
legal representative, executors, administrators, successors, heirs,
distributees, devisees and legatees and the provisions of Section 5 hereof
relating to payments and termination of the Executive’s employment hereunder
shall survive such termination and shall be binding upon the Company.

13. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. ENTIRE AGREEMENT. This Agreement constitutes the full agreement and
understanding of the parties hereto with respect to the subject matter hereof
and all prior or contemporaneous agreements or understandings are merged herein.
The parties to this Agreement each acknowledge that both of them and their
respective agents and advisors were active in the negotiation and drafting of
the terms of this Agreement.

15. GOVERNING LAW. The validity, construction and enforcement of this Agreement,
and the determination of the rights and duties of the parties hereto, shall be
governed by the laws of the State of Georgia.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

AGCO CORPORATION

By: /s/ Stephen D. Lupton
Name: Stephen D. Lupton
Title: Senior Vice President — Corporate
Development and General Counsel


EXECUTIVE

By: /s/ Robert B. Crain

Name: Robert B. Crain

Date: 1/6/06

